                                Case 1:19-cr-00389-CM Document 70 Filed 11/19/20 Page 1 of 7
AO :!--l5B ( Re, 09/19)   Judgment ma Criminal Case   (form modified 111thm District on Sept 30. 2019)
                          Sheet I



                                              UNITED STATES DISTRICT COURT
                                                          Southern District of            ew York
                                                                               )
                U lTED STATES OF AMER ICA                                      )          JUDGMENT IN A CRIMINAL CASE
                                     V.                                        )
                                                                               )
                     Victor Manuel Camacho , Jr.                                          Case     umber: 1-19-cr-00389-CM-1
                                                                               )
                                                                               )          USM Number: 76296-054
                                                                               )
                                                                                )          Julia L. Gatto
                                                                                )         Defcndan1·s Attorney
THE DEFENDA T:
    pleaded guilty to count(s)            1
D pleaded nolo contendere to count(s)
    which was accepted by the coun.
D was found guilt) on count(s)
    after a pica of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                        ature of Offense                                                           Offense Ended
21USC846 , 841{b)(1)(A)              Conspiracy to Dist. & Possess w/ Intent to Dist. Cocaine                      4/30/2019




        The defendant is sentenced as provided in pages 2 through                     7          of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform /\ct of 1984.
D The defendant has been found not guilty on count(s)
 [ll Count(s)        if any open                           Dis         [i'.l are dismissed on the motion of the United States.

         It is ordered that the defendant must noti fy the United States atlorney for this district within 30 days of an)' change of name. residence.
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution.
the defcnaant must notify the coun and United States atlorney of material changes in econorrnc circumstances.

                                                                                                                 11 /19/2020
                                                                               Date or lmpos111on of Judgment




                                                                              Signature of Judge
                                                                                                    d~
                    USOCSDNY
                                                                                                      Colleen McMahon. Chief Judge
                    DOCUMENT                                                   Name and Tnle of Judge
                    ELECTRONICALLYFILBD
                    DOC#:                      ,                                                                 11/19/2020
                    DATE FTLBD:!di111.P                                        Date
                             Case 1:19-cr-00389-CM Document 70 Filed 11/19/20 Page 2 of 7
,\0 2-15R ( Re\ 09 19) Judgment m Crnnmal Case
                       Shccl 2 - lrnpr1sonmcn1

                                                                                                       Judgment    Page      2      of   7
 DEFE DJ\ T: Victor Manuel Camacho, Jr.
 C' ASE UMBER: 1-19-cr-00389-CM-1

                                                             IMPRISONMENT

            rhe defendant is hereby commined to the custody of the Federal Bureau of Prisons to be imprisoned for a
 l<>tal term of:
                                                             TIME SERVED.




         D The coun makes the following recommendations to the Bureau of Prisons:




         D The defendant is remanded to the custody of the Uni ted States Marshal.

         D The defendant shall surrender to the United States Marshal for this district:
             D at                                 0 a.m.        D p.m.       on

             D as notified by the Lnited States Marshal.

         0 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons :
             0 before 2 p.m. on
             D as notified by the United States Marshal.
             0 as notified by the Probation or Pretrial , ervices Office.


                                                                   RETURN
  I   have executed this judgment as follows:




             Defendant delivered on                                                        to

 at                                                  , with a cenified copy of th is judgment.



                                                                                                     U ITl·DS IAIT~Mt\RSIIAL




                                                                                                 DLPu·1Y lJNI rl:D STA ri;s MARSI !Al
                          Case 1:19-cr-00389-CM Document 70 Filed 11/19/20 Page 3 of 7
\0 ~-15H (Rn 09 19) Judgm~nt ma Crnnmal Case
                    Sheet 3 Supervised Release
                                                                                                      .I udgm~nt - Page       of
DEFE DA T: Victor Manuel Camacho, Jr.
CASE UMBE R: 1-19-cr-00389-CM-1
                                                     SUPERVISED RELEASE
t tpon release from imprisonment, yo u will be on supervised release for a term of:

                                                               FIVE (5) YEARS.




                                                  MANDA TORY CONDITIONS
I.   You must not commit another federa l. state or local crime.
')
     You must not unlawfully possess a controlled substance.
3.   Yuu must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 da)S of release from
     imprisonment and at least two periodic drug tests thereafter. as determined by the coun.
             D The above drug testing condition is suspended, based on the coun's determination that) ou
                 pose a low risk of future substance abuse. (check ifapphcable!
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check ,fapp/,cable!
5.    ~ You must cooperate in the collection of D /\ as directed by the probation officer. (check ifappl,cable!
6.    D You must comply with the requirement of the Sex Offender Registration and otifi cation Act (34 U.S.C. § 2090 1, et seq.) as
         directed b) the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside. work. are a student, or were convicted of a quali fyi ng offense. (check ifapp/,cable!
7     0 You must participate in an approved program for domestic violence. (check ifappl,cable!

You must com p!) with the standard conditions that have been adopted by this coun as we ll as with any other conditions on the attached
page.
                               Case 1:19-cr-00389-CM Document 70 Filed 11/19/20 Page 4 of 7
1\ 0 21 5B (Rl'\ 09 19)   Judgment    in   a Crnrnnal Case
                          Sheet 3/\        Supervised Release
                                                                                              Judgment- Page     _   _      of
DEfE DA T: Victor Manuel Camacho, Jr.
CASE 1UMBER: 1-19-cr-00389-CM-1

                                                STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions arc imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed. report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
      After initial I> reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer. and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first gening permission from the
      court or the probation officer.
•.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifymg
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere. and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful t) pe of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-t ime employment. unless the probation officer e'\cuses
      you from doing so. If you plan to change where you work or anything about your work (such as your posit ion or your job
      responsibilities). you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      da) sin advance is not possible due to unanticipated circumstances. you must notify the probation officer within 72 hours of becoming
      aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony. you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.     If you arc arrested or questioned by a law enforcement officer. you must notify the probation officer within 72 hours.
10 You must not own, possess. or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e .. anything that was
      designed. or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
 I~ - You must follow the instructions of the probation officer related to the conditions of supervision.




 U.S. Probation Office Use Only
A U. S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Proha!ion and Supervised
Release Condi/Ions, available at: ,,ww.uscourts.2.ov.


 Defendant's Signature                                                                                    Date
                             Case 1:19-cr-00389-CM Document 70 Filed 11/19/20 Page 5 of 7
,\0 2-158 (R~, 09 19)   Judgment 111 a Criminal Case
                        Sheet 313 - Supen 1sed Rdease
                                                                                            Judgment   Page   5    or       7
Dl:FE DA T: Victor Manuel Camacho, Jr.
CASE UMBER: 1-19-cr-00389-CM-1

                                       A DDITIONA L SU PERVI SED RELEASE TERMS
 The Court recommends that the defendant be supervised by the district of residence , Laredo, Texas (The Southern District
 of Texas). The Court will permit defendant to travel outside his district while under supervision, to the extent necessary for
 him to maintain his employment as a trucker. In addition to the standard conditions, defendant must abide by the following
 special conditions of supervised release:
 You shall submit your person, and any property , residence, vehicle, papers, computer, other electronic communication,
 data storage devices, cloud storage or media, and effects to a search by any United States Probation Officer, and if
 needed, with the assistance of any law enforcement. The search is to be conducted when there is reasonable suspicion
 concerning violation of a condition of supervision or unlawful conduct by the person being supervised . Failure to submit to
 a search may be grounds for revocation of release. You shall warn any other occupants that the premises may be subject
 to searches pursuant to this condition . Any search shall be conducted at a reasonable time and in a reasonable manner.
                              Case 1:19-cr-00389-CM Document 70 Filed 11/19/20 Page 6 of 7
\ 0 ~-l'iB (Re, 09 19)   Judgment ma Crnnmal Case
                         Sheet 5 Cnmmal Monetar) Penalties
                                                                                                        Judgment - Page       _§_   or      7
DEFE D/\ T: Victor Manuel Camacho, Jr.
C/\SE       UMBER: 1-19-cr-00389-CM-1
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment             Restitution              Fine                    A YAA Assessm ent*           .JYTA Assessment**
TOTALS              $    100.00             $                       $                        $                            $



 0    The detem1ination of restitution is deferred until                   . An Amended Judgment in a Criminal Case (AO 2./5C) will be
      entered after such detel11'1ination.

 0     !"he defendant must mah.e restitution (including community restillltion) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proponioned payment, unless specified otherwise in
      the priority order or percentage payment column below. 1lowever, pursuant to 18 U.S.C. § 3664(i). all nonfederal victims must be paid
      before the United States is paid.

 Name of Pavee                                                  Total Loss***                Restitution Ordered          Priority or Percentage




 TOTALS                                $                        0.00            $                       0.00


 0      Restitution amount ordered pursuant to pica agreement S

 0      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 I 2(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinqucnc) and default, pursuant to 18 U.S.C. § 36 I 2(g).

 O      The coun determined that the defendant does not have the ability to pay interest and it is ordered that:

        O the interest requirement is waived for the            O fine     O resti tution.
        O the interest requirement for the          O    fine    O restitution is modified as follows:

 * /\m). Vicky. and /\ndy Child Pornoiraph_y Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficki ng Act of20 15, Pub. L. o. 114-22.
 ** • Findings for the total amount of losses are required under Chapters I09A. 110, 11 0A. and 113A of Title 18 for offenses committed on
 or after eptember 13, 1994. but before April 23, 1996.
\0 2-15B (Re, 09 t 9)
                              Case 1:19-cr-00389-CM Document 70 Filed 11/19/20 Page 7 of 7
                        Judgment ma Criminal Case
                        Sheet 6 Schedule of Payments
                                                                                                                   Judgm~nt   Page     7              7
DI-.FE DA T: Victor Manuel Camacho, Jr.
CJ\SE U MBER: 1-19-cr-00389-CM-1


                                                           SCHEDULE OF PAYMENTS

 I laving assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

;\     ~     Lump sum payment of$          100.00                   due immediately, balance due


             •      not later than                                      , or
                                                                                   D F below: or
             •      in accordance with    •    C,
                                                       •    D.      •    E, or

 B     •     Payment to begin immediately (may be combined with                  • c,         D D,or      D F below): or

 C     D     Payment in equal                          (e g. 11eekly. momhly. q11arterM    installments of $                 over a period of
                             re.g. mon1hs or years/,   to commence                      (e g, 30 or 60 days/   after the date of this judgment: or

 D     D     Payment in equal                          (e.g. week/_1. momhly. quarterly)   installments of $                 over a period of
                             (e.g. mon1hs or years/,   to commence                      (e.g. 30 or 60 days/   after release from imprisonment to a
             term of supervision: or

 E     •     Payment during the term of supervised release will commence within                _ (e.g. 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or

 F     D Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, ifthisjud,gment imposes imprisonment, payment ofcriminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties. except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

  l'he defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed .



 D     Joint and Several

        Case umber
        Defendant and Co-Defendant ames                                                         Joint and Several                Con-esponding Payee.
        (111c/11d111g defendan1 number)                          Total Amount                        Amount                          if appropriate




 D      The defendant shall pa) the cost of prosecution.

 D      The defendant shall pay the folio" ing court cost(s):

 D      l'hc defendant shall forfeit the defendant's interest in the following property to the United States:



 Pa) men ts shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest. (4) AV AA assessment.
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and ( I0) costs, rncluding cost of
 prosecu11on and court costs.
